Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      05-JUN-2019
                                                      01:59 PM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII



                    IN RE MARN FAMILY LITIGATION




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (MASTER FILE NO. 00-1-MFL 3RD)
      (CAAP-XX-XXXXXXX; CIVIL NOS. 98-5371-12 and 98-4706-10)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Alexander Marn’s
 Application for Writ of Certiorari, filed on May 6, 2019, is
 hereby rejected.
           DATED: Honolulu, Hawaii, June 5, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson